Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 03/22/2022. As directed by the amendment: claims 1, and 8-9 have been amended; claims 4 and 10 have been cancelled and new claims 12-14 are added.  Thus, claims 1-3, 5-9, and 11-14 are presently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (EP 0947277) in views of Hagmann (3781043).
	For claim 1, Nomura teaches a joining apparatus that comprises an electrifying/pressurizing head (24 as shown 4b and 7) provided with an abutting surface (joint surface between element 3 and element 2 as shown in figures 4b and 4c) contacting a pressure-receiving surface (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b) of a first metal member (3 as shown in fig.4A) (par.46, lines 1-5), and that joins the first metal member (3 as shown in fig.4a) and a second metal member (2 as shown in fig.4a) by electrification and pressurization employing the electrifying/pressurizing head (24 as shown in fig.4b) (par.46, lines 1-5), and thereby obtains a joined body (joint between 3a, 3b and 2a as shown in fig.4b) in which a joining interface (3c as shown in fig.1) inclines with respect to the pressure-receiving surface (the inclination from top of 3a to bottom of 3b as shown in fig.4a) characterized in that,
the abutting surface includes an electrode section (top part of element 24 as shown in fig.4a and 7) capable of electrifying the first metal member (3 as shown in figure 4b) (par.46, lines 1-5); and an insulating section configured from an insulating material (page.10, lines 1-2, at the section where is the non-contact area is where the insulation material is installed to cover non-contact area), 
the pressure-receiving surface (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b) includes a non-contact-with-electrode section (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b that does not make contact with element 2 as shown in figure 4b, at the section where is the non-contact area is where is the pressure receiving surface and also is where the insulation material is installed to cover non-contact area) that does not contact the electrode section (top part of element 24 as shown in fig.4a and 7), the non-contact-with-electrode section (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b that does not make contact with element 2 as shown in figure 4b) containing a shortest portion where a distance (the is the element 3a as shown in fig.3c) between the pressure-receiving surface (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b) and the joining interface will be shortest (3c as shown in fig.1), 
the insulating section (bottom surface of element 24 as shown in fig.8a and 8b, at the section where is the non-contact area is where the insulation material is installed to cover non-contact area) contacts at least part of the non-contact-with-electrode section (the bottom surface of element 24 is the non-contact area) (par.46, lines 6-7 and page.10, lines 1-2);
the first metal member (3 as shown in fig.4a) is circular ring-shaped being provided with a through-hole along an axial direction thereof (hole in the middle of element 3 as shown in fig.4b) and having the pressure-receiving surface as an one end surface in the axial direction (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b) (par.35, lines 1-5), and the first metal member (3 as shown in figure 4b) has provided on an outer circumferential surface (at bottom surface of element 3 as shown in fig.4a) thereof a tapered section (at area 3a and 3b as shown in fig.4b) whose diameter decreases from a pressure-receiving surface side (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b) toward another end surface side in the axial direction (to the bottom of 3b as shown in figure 4b) (par.36, lines 1-5), the second metal member (2 as shown in fig.4a) includes an insertion port (2b as shown in fig.4b) into which the first metal member (3 as shown in fig.4a and 4b) is inserted along the axial direction (par.36, lines 1-5), the joining interface (3c as shown in fig.1) is provided between an outer circumferential surface including the tapered section of the first metal member (3 as shown in fig.1) and an inner circumferential surface (inside surface of element 2b as shown in fig.1 and 4c) of the insertion port (2b as shown in fig.1) of the second metal member (2 as shown in fig.1) (with pressure applied from the top of elements 3 to make joint with element 2 makes the bottom of element 3b to be insert inside the hole or space inside of element 2 which means the joint interface can extend to hole of element 2) (par.35, lines 1-5 and par.41, lines 3-10), and the insulating section (the bottom surface of element 24 at the joint with top surface of element 3 as shown in fig.4b, wherever you have the non-contact are is where the insulation material is installed to cover non-contact area) that is arranged an outer circumferential edge of the abutting surface (fig.8b shown ring shape). 

    PNG
    media_image1.png
    306
    558
    media_image1.png
    Greyscale
	Nomura fails to teach the insulating section has a continuous circular ring shaped that is arranged circling an outer circumferential edge of the abutting surface.
Hagmann teaches, similar insulation, the insulating section (10 as shown in fig.2-3) has a continuous circular ring shaped that is arranged circling an outer circumferential edge of the abutting surface (join interface13 as shown in 1 and 3-4) (col.3, lines 48-53). Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify the insulating section’s of Nomura to add the insulating section has a continuous circular ring shaped as taught or suggested to Hagmann for purpose of encircling and constitute the sealing surfaces of the flanges and to draw the flanges into tightly clamped relation, thereby joining the flanged ends of the pipes together in sealed relation for the transmission of fluid through the pipes (Hagmann, col.4, lines 20-23). 	For claim 2, Nomura, in views of Hagmann, further teaches wherein the insulating section (the bottom surface of element 24 at the joint with top surface of element 3 as shown in fig.4b) is arranged in a manner that a shortest distance between an end section, of the electrode section on an insulating section side (the end section of inside of bottom surface of element 24 at the joint with top surface of element 3 as shown in fig.4b in diagram below) and an adjacent region of the joining interface, closest to the pressure-receiving surface of the joining interface will be longer than a shortest distance between the adjacent region and the pressure-receiving surface (the end section at joint between the bottom of element 24 and 3a as shown in figure 4b below). 


    PNG
    media_image2.png
    306
    552
    media_image2.png
    Greyscale
 	For claim 3, Nomura, in views of Hagmann, further teaches wherein the insulating section contacts a whole of the non-contact-with-electrode section (par.46, lines 6-7 and page.10, lines 1-2).  	For claim 5, Nomura, in views of Hagmann, further teaches wherein the electrifying/pressurizing head (24 as shown in fig.4b and 7) includes: an electrode member provided with the electrode section; and a circular ring-shaped insulating member (28 as shown in fig.8b) whose one end surface is provided with the insulating section (the bottom surface of element 24 with the joint top surface of element 3 as shown in fig.4b and 8b, at the section where is the non-contact area is where the insulation material is installed to cover non-contact area), in an end section, of the electrifying/pressurizing head, on a side where the abutting surface is provided, a circular ring-shaped notch (28 as shown in fig.8a and 8b) is provided in an outer circumferential edge of the electrode member (par.46, lines 6-7), and the insulating member (the bottom surface of element 24 with the joint top surface of element 3 as shown in fig.4b and 8b) is disposed in the notch (the insulation is disposed at the bottom surface of element 24 which has notch as shown in fig.8a and 8b, at the section where is the non-contact area is where the insulation material is installed to cover non-contact area) (par.46, lines 6-7 and page.10, lines 1-2).  	For claim 6, Nomura, in views of Hagmann, further teaches wherein an inner circumferential surface (the inside surface of the bottom of element 24 as shown in fig.4b) of the insulating member abuts on a level difference surface of the notch (28 as shown in fig.8a and 8b)(since the bottom surface of element 24 is not straight surface, therefore it is uneven surface), and the electrode section and the insulating section are formed flush (par.52, lines 1-15).  	For claim 7, Nomura, in views of Hagmann, further teaches wherein the distance between the joining interface (3c as shown in fig.1) and the pressure-receiving surface is shortest at an outer end section of the joining interface (the top side of 3a as shown in fig.4b) disposed on an outer side (3b a shown in fig.4b) in a radial direction of the first metal member (3 as shown in fig.4b), and is longest at an inner end section of the joining interface (at the bottom area of element 3 which 3b as shown in figure 4b) disposed on a center side in the radial direction (the distance from pressure-receiving surface to joining interface at 3b is longest comparing to 3a as shown in fig.4b), and a boundary of the non-contact-with-electrode section and a portion contacting the electrode section (Lb in bottom figure 4b represent from non contact electrode section to 3b and La represent distance of non contact electrode section to 3a), of the pressure-receiving surface, is arranged in a manner that a shortest distance to the outer end section and a shortest distance to the inner end section is substantially equal (as shown in figure 4b below, the distance Lb is almost the same as the distance LA). 

    PNG
    media_image3.png
    321
    577
    media_image3.png
    Greyscale


For claim 8, Nomura teaches joining apparatus that joins a first metal member (3 as shown in fig.1) provided with a pressure-receiving surface (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b) and a joining interface (3c as shown in fig.1) inclining with respect to the pressure-receiving surface is joined to a second metal member (2 as shown in fig.1) by electrification and pressurization (par.35, lines 1-5 and par.46, lines 1-5) wherein, 
the joining apparatus comprises an electrifying/pressurizing head (24 as shown in fig.4b) provided with an abutting surface (joint surface between element 3 and element 2 as shown in figures 4b and 4c)  that contacts the pressure-receiving surface (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b), 
the abutting surface comprises an electrode section (top part of element 24 as shown in fig.4a and 7) capable of electrifying the first metal member (3 as shown in figure 4b) (par.46, lines 1-5); and an insulating section (28 as shown in fig.8a and 8b, at the section where is the non-contact area is where the insulation material is installed to cover non-contact area) configured from an insulating material (page.10, lines 1-2), 
the insulating section (28 as shown in fig.8a and 8b, at the section where is the non-contact area is where the insulation material is installed to cover non-contact area) being arranged in such a manner that a shortest distance between a region abutted on by the insulating section, of the pressure-receiving surface, and the joining interface (at the joint area between 3a and 24 as shown in fig.4b) will be shorter than a shortest distance between a region abutted on by the electrode section, of the pressure-receiving surface, and the joining interface (between 3b to 24 as shown in fig.4b);
the first metal member (3 as shown in fig.4a) is circular ring-shaped being provided with a through-hole along an axial direction thereof (hole in the middle of element 3 as shown in fig.4b) and having the pressure-receiving surface as an one end surface in the axial direction (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b) (par.35, lines 1-5), and the first metal member (3 as shown in figure 4b) has provided on an outer circumferential surface (at bottom surface of element 3 as shown in fig.4a) thereof a tapered section (at area 3a and 3b as shown in fig.4b) the diameter of which decreases from a pressure-receiving surface side (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b) toward another end surface side in the axial direction (to the bottom of 3b as shown in figure 4b) (par.36, lines 1-5), the second metal member (2 as shown in fig.4a) includes an insertion port (2b as shown in fig.4b) into which the first metal member (3 as shown in fig.4a and 4b) is inserted along the axial direction (par.36, lines 1-5), the joining interface (3c as shown in fig.1) is provided between an outer circumferential surface including the tapered section of the first metal member (3 as shown in fig.1) and an inner circumferential surface (inside surface of element 2b as shown in fig.1 and 4c) of the insertion port (2b as shown in fig.1) of the second metal member (2 as shown in fig.1) (with pressure applied from the top of elements 3 to make joint with element 2 makes the bottom of element 3b to be insert inside the hole or space inside of element 2 which means the joint interface can extend to hole of element 2) (par.35, lines 1-5 and par.41, lines 3-10), and the insulating section (the bottom surface of element 24 at the joint with top surface of element 3 as shown in fig.4b, at the section where is the non-contact area is where the insulation material is installed to cover non-contact area) that is arranged an outer circumferential edge of the abutting surface (fig.8b shown ring shape). 
Nomura fails to teach the insulating section has a continuous circular ring shaped that is arranged circling an outer circumferential edge of the abutting surface.
Hagmann teaches, similar insulating, the insulating section (10 as shown in fig.2-3) has a continuous circular ring shaped that is arranged circling an outer circumferential edge of the abutting surface (join interface13 as shown in 1 and 3-4) (col.3, lines 48-53). Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify the insulating section’s of Nomura to add the insulating section has a continuous circular ring shaped as taught or suggested to Hagmann for purpose of encircling and constitute the sealing surfaces of the flanges and to draw the flanges into tightly clamped relation, thereby joining the flanged ends of the pipes together in sealed relation for the transmission of fluid through the pipes (Hagmann, col.4, lines 20-23). 	For claim 9, Nomura teaches method of joining that, by electrification and pressurization employing an electrifying/pressurizing head (24 as shown in fig.4b) provided with an abutting surface (joint surface between element 3 and element 2 as shown in figures 4b and 4c) contacting a pressure-receiving surface of a first metal member (3 as shown in fig.4b), joins the first metal member (3 as shown in fig.4b) and a second metal member (2 as shown in fig.4b) (par.35, lines 1-5 and par.46, lines 1-5), and thereby obtains a joined body in which a joining interface (3c as shown in fig.1) inclines with respect to the pressure-receiving surface (the inclines at the area 3a and 3b as shown in fig.4b) (par.36, lines 1-5), characterized in that, 
the abutting surface is provided with: an electrode section (top part of element 24 as shown in fig.4a and 7) capable of electrifying the first metal member (3 as shown in figure 4b) (par.46, lines 1-5); and an insulating section (28 as shown in fig.8a and 8b, at the section where is the non-contact area is where the insulation material is installed to cover non-contact area) configured from an insulating material (page.10, lines 1-2),  
the method of joining includes;
a contacting step of brining the abutting surface into contact with the pressure-receiving surface (par.36, lines 1-3 and par.46, lines 1-6); and 
a joining step of, by applying a pressurizing force  (pressure force from the top side of element 24 as shown in fig.4b) in a pressurizing direction orthogonal to the pressure-receiving surface and performing electrification via the electrifying/pressurizing head (24 as shown in fig.4b), joining the first metal member (3 as shown in fig.4b) and the second metal member (2 as shown in fig.4b) to thereby form the joining interface (3c as shown in fig.1) (par.35, lines 1-3 and par.46, lines 1-6), 
in the contacting step, the abutting surface is brought into contact with the pressure-receiving surface in the contacting step in such a manner that a portion at least containing a shortest portion where a distance from the joining interface is shortest (at the joint area between 3a and 24 as shown in fig.4b) , of the pressure-receiving surface, is a non-contact-with-electrode section that does not contact with the electrode section (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b that does not make contact with element 2 as shown in figure 4b), and in a manner that the insulating section contacts at least part of the non-contact-with-electrode section (between 3b to 24 as shown in fig.4b) (par.46, lines 1-8);
wherein the first metal member (3 as shown in fig.4a) is circular ring-shaped being provided with a through-hole (hole in the middle of element 3 as shown in fig.4b) along an axial direction thereof and having the pressure-receiving surface as an one end surface in the axial direction (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b) (par.35, lines 1-5), and the first metal member has provided on AN outer circumferential surface (at bottom surface of element 3 as shown in fig.4a)  thereof a tapered section (at area 3a and 3b as shown in fig.4b)  the diameter of which decreases from a pressure-receiving surface side (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b) toward another end surface side in the axial direction (to the bottom of 3b as shown in figure 4b) (par.36, lines 1-5), the second metal member (2 as shown in fig.4b) includes an insertion port (2b as shown in fig.4b) into which the first metal member is inserted along the axial direction (par.36, lines 1-5), in the contacting step, the insulating section (28 as shown in fig.8b) arranged  an outer circumferential edge section of the abutting surface is brought into contact with at least part of the non-contact-with-electrode section (par.46, lines 1-8), and in the joining step, the joining interface (3c as shown in fig.1) is formed between an outer circumferential surface including the tapered section (3a and 3b as shown in fig.4b) of the first metal member (3 as shown in fig.1) and an inner circumferential surface of the insertion port (2b as shown in fig.1) of the second metal member (2 as shown in fig.1) (with pressure applied from the top of elements 3 to make joint with element 2 makes the bottom of element 3b to be insert inside the hole or space inside of element 2 which means the joint interface can extend to hole of element 2) (par.35, lines 1-5 and par.41, lines 3-10). 
Nomura fails to teach the insulating section having a continuous circular ring shaped that is arranged circling an outer circumferential edge of the abutting surface.
Hagmann teaches, similar insulating, the insulating section (10 as shown in fig.2-3) has a continuous circular ring shaped that is arranged circling an outer circumferential edge of the abutting surface (join interface13 as shown in 1 and 3-4) (col.3, lines 48-53). Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify the insulating section’s of Nomura to add the insulating section has a continuous circular ring shaped as taught or suggested to Hagmann for purpose of encircling and constitute the sealing surfaces of the flanges and to draw the flanges into tightly clamped relation, thereby joining the flanged ends of the pipes together in sealed relation for the transmission of fluid through the pipes (Hagmann, col.4, lines 20-23). 	For claim 11, Nomura, in view of Hagmann, further teaches wherein a distance between the joining interface (3c as shown in fig.1) and the pressure-receiving surface is shortest at an outer end section of the joining interface (the top side of 3a as shown in fig.4b) disposed on an outer side (3b a shown in fig.4b) in a radial direction of the first metal member (3 as shown in fig.4b), and is longest at an inner end section of the joining interface (at the bottom area of element 3 which 3b as shown in figure 4b) disposed on a center side in the radial direction (the distance from pressure-receiving surface to joining interface at 3b is longest comparing to 3a as shown in fig.4b), and in the contacting step, the abutting surface is brought into contact with the pressure-receiving surface in such a manner that a shortest distance from a boundary of the non-contact-with-electrode section and a portion contacting the electrode section (Lb in bottom figure 4b represent from non contact electrode section to 3b and La represent distance of non contact electrode section to 3a), of the pressure-receiving surface, to the outer end section, and a shortest distance from the boundary to the inner end section will be substantially equal (as shown in figure 4b below, the distance Lb is almost the same as the distance LA)..

    PNG
    media_image3.png
    321
    577
    media_image3.png
    Greyscale


	For claims 12-14, Nomura, as modified by Hagmann, teaches all the limitation as previously set forth and further teaches the pressure-receiving surface (contacting between the bottom end of element 24 and top end surface of 3 as shown in fig.4b), the abutting surface contacts the pressure-receiving surface (Lb in bottom figure 4b represent from non contact electrode section to 3b and La represent distance of non contact electrode section to 3a), whereby the abutting surface forms the non-contact-with-electrode section at an outer circumferential portion of the pressure-receiving surface on an opposite side of the pressure-receiving surface with respect to the tapered section (at area 3a and 3b as shown in fig.4b), and at an inner circumferential portion (inside surface of element 2b as shown in fig.1 and 4c) of the pressure-receiving surface, the abutting surface forms a portion that is located on an inner side of the non-contact-with-electrode section and contacts the electrode section (with pressure applied from the top of elements 3 to make joint with element 2 makes the bottom of element 3b to be insert inside the hole or space inside of element 2 which means the joint interface can extend to hole of element 2) (par.35, lines 1-5 and par.41, lines 3-10).
 	Nomura fails to teach the pressure-receiving surface is circular ring-shaped.
	Hagmann teaches, similar pressure-receiving surface, the pressure-receiving surface (surfaces 15 and 14 as shown in fig.1-4) is circular ring-shaped (col.3, lines 48-53). Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify the pressure-receiving surface’s of Nomura to add the circular ring-shaped as taught or suggested to Hagmann for purpose of encircling and constitute the sealing surfaces of the flanges and to draw the flanges into tightly clamped relation, thereby joining the flanged ends of the pipes together in sealed relation for the transmission of fluid through the pipes (Hagmann, col.4, lines 20-23).	


Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-9, and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“the insulating section has a continuous circular ring shaped” in claims 1 and 8-9, has been considered but is moot, because the examiner applied new art, Hagmann (3781043), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761